

Exhibit 10.4




FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made as of the 21st
day of February, 2014 (the “Date of Grant”), between Forum Energy Technologies,
Inc., a Delaware corporation (the “Company”), and _________________ (the
“Employee”).
1.Award. Pursuant to the Forum Energy Technologies, Inc. 2010 Stock Incentive
Plan (the “Plan”), the Employee is hereby awarded __________ units (the “RSUs”)
evidencing the right to receive an equivalent number of shares of the Company’s
common stock, par value $.01 per share (the “Common Stock”), subject to certain
restrictions thereon. The Employee acknowledges receipt of a copy of the Plan,
and agrees that this award of RSUs shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. Capitalized terms used in this Agreement that are not defined
herein shall have the meanings given to them in the Plan.
2.    Forfeiture Restrictions and Assignment.
(a)    Restrictions. The RSUs may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of, and in the
event of the Employee’s termination of employment for any reason whatsoever, the
Employee shall, for no consideration, forfeit all unvested RSUs. The obligation
to forfeit RSUs upon termination of employment as provided in the preceding
sentence is herein referred to as the “Forfeiture Restrictions.”
(b)    Lapse of Forfeiture Restrictions. Provided that the Employee has been
continuously employed by the Company or an Affiliate (collectively, the “Company
Group”) from the Date of Grant through the lapse date set forth in the following
schedule, the Forfeiture Restrictions shall lapse with respect to a percentage
of the RSUs determined in accordance with the following schedule:
Lapse Date
 
Percentage of Total Number of RSUs as to Which Forfeiture Restrictions Lapse
First Anniversary of Date of Grant
 
25%
Second Anniversary of Date of Grant
 
25%
Third Anniversary of Date of Grant
 
25%
Fourth Anniversary of Date of Grant
 
25%


1

--------------------------------------------------------------------------------



Notwithstanding the foregoing, if a Change in Control occurs and the Employee
has remained continuously employed by a member of the Group Company from the
Date of Grant to the date upon which such Change in Control occurs, then the
Forfeiture Restrictions shall lapse with respect to 100% of the RSUs on the date
upon which such Change in Control occurs. Any shares with respect to which the
Forfeiture Restrictions do not lapse in accordance with the preceding provisions
of this Section 2(b) shall be forfeited to the Company for no consideration as
of the date of the termination of the Employee’s employment with the Company.
3.    Settlement and Delivery of Stock. Settlement of RSUs shall be made no
later than 15 days after the lapse of Forfeiture Restrictions. Settlement will
be made by issuance of shares of Common Stock. Notwithstanding the foregoing,
the Company shall not be obligated to issue any shares of Common Stock if
counsel to the Company determines that such sale or delivery would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which the Common Stock is listed or quoted. The Company
shall in no event be obligated to take any affirmative action in order to cause
the issuance of shares of Common Stock to comply with any such law, rule,
regulation or agreement.
4.    Shareholder Rights. The Employee shall have no rights to dividends or
other rights of a shareholder with respect to shares of Common Stock subject to
this award of RSUs unless and until such time as the award has been settled by
the issuance of shares of Common Stock to the Employee. The Employee shall have
the right to receive a cash dividend equivalent payment with respect to the RSUs
for the period beginning on the Date of Grant and ending on the date the shares
of Common Stock are issued to the Employee in settlement of the RSUs, which
shall be payable at the same time as cash dividends on Common Stock are paid to
Company stockholders.
5.    Corporate Acts. The existence of the RSUs shall not affect in any way the
right or power of the Board or the stockholders of the Company to make or
authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issue of debt or equity securities, the dissolution or
liquidation of the Company or any sale, lease, exchange or other disposition of
all or any part of its assets or business or any other corporate act or
proceeding. The prohibitions of Section 2(a) hereof shall not apply to the
transfer of RSUs pursuant to a plan of reorganization of the Company, but the
stock, securities or other property received in exchange therefor shall also
become subject to the Forfeiture Restrictions.
6.    Withholding of Tax. To the extent that the lapse of any Forfeiture
Restrictions results in compensation income or wages to the Employee for
federal, state, local or foreign tax purposes, the Employee shall deliver to the
Company or to any Affiliate nominated by the Company at the time of such lapse,
such amount of money or, if permitted by the Committee in its sole discretion,
shares of Common Stock as the Company or any Affiliate nominated by the Company
may require to meet its minimum obligation under applicable tax or social
security laws or regulations, and if the Employee fails to do so, the Company
and its Affiliates are authorized to withhold from any cash or stock
remuneration (including withholding any shares of Common Stock distributable to
the Employee under this Agreement) then or thereafter payable to the Employee
any tax or social

2

--------------------------------------------------------------------------------



security required to be withheld by reason of such resulting compensation income
or wages. The Employee acknowledges and agrees that the Company is making no
representation or warranty as to the tax consequences to the Employee as a
result of the receipt of the RSUs, the lapse of any Forfeiture Restrictions or
the forfeiture of any RSUs pursuant to the Forfeiture Restrictions.
7.    Employment Relationship. For purposes of this Agreement, the Employee
shall be considered to be in the employment of the Company as long as the
Employee remains an employee of either the Company or an Affiliate. Without
limiting the scope of the preceding sentence, it is specifically provided that
the Employee shall be considered to have terminated employment with the Company
at the time of the termination of the “Affiliate” status of the entity or other
organization that employs the Employee. Nothing in the adoption of the Plan, nor
the award of the RSUs thereunder pursuant to this Agreement, shall confer upon
the Employee the right to continued employment by the Company or affect in any
way the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause or notice. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee or its
delegate, and its determination shall be final.
8.    Section 409A. The award of RSUs is intended to be (i) exempt from Section
409A of the Code (“Section 409A”) including, but not limited to, by reason of
compliance with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly. If
the Employee is identified by the Company as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the
Employee has a “separation from service” (other than due to death) within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the
provisions of Section 2 hereof, any transfer of shares payable on account of a
separation from service that are deferred compensation shall take place on the
earlier of (i) the first business day following the expiration of six months
from the Employee’s separation from service, (ii) the date of the Employee’s
death, or (iii) such earlier date as complies with the requirements of Section
409A of the Code. To the extent required to comply with Section 409A, the
Employee shall be considered to have terminated employment with the Company
Group when the Employee incurs a “separation from service” with a member of the
Company Group within the meaning of Section 409A(a)(2)(A)(i) of the Code. The
Company makes no commitment or guarantee to the Employee that any federal or
state tax treatment shall apply or be available to any person eligible for
benefits under this Agreement.
9.    Binding Effect; Survival. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Employee.
10.    Amendment. Any modification of this Agreement shall be effective only if
it is in writing and signed by both the Employee and an authorized officer of
the Company.
11.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.
FORUM ENERGY TECHNOLOGIES, INC.


By:_____________________________________
Name:___________________________________    
Title:_____________________________________






                        
EMPLOYEE
__________________________________________

4